office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-159924-05 cc tege eoeg et2 uil the honorable barbara boxer united_states senator montgomery st suite san francisco california attention mr omar torres dear senator boxer i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ------------------------------------------------------------------------------------------- ---------------------------------------requested information on the issue of constructive receipt as it applies to income_tax_withholding i hope the following general information is helpful publication accounting periods and methods discusses the principle of constructive receipt individuals generally must include in gross_income all items of income actually or constructively received during the tax_year an individual constructively receives income when the employer credits it to the individual’s account or makes it available without restriction an individual has not constructively received income if control of its receipt is subject_to substantial restrictions or limitations i am enclosing a copy of publication for your convenience the employment_tax regulations apply the principle of constructive receipt to an employer’s income_tax_withholding obligations the law requires employers to deduct and withhold income_tax on wages paid to an employee as and when the wages are paid either actually or constructively wages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon at any time without any substantial limitation of restriction see regulation sec_31_3402_a_-1 whether a particular payment arrangement results in constructive_payment by the employer and constructive receipt by the employee at a time earlier than when the wages are actually paid depends on the facts and circumstances of how the arrangement is structured again i hope this general information is helpful to ------------- if i can assist you further please call me or --------------------of my staff at ---------------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures
